As filed with the Securities and Exchange Commission on April 23, 2010 Registration No. 002-98410 811-04328 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Post-Effective Amendment No. 34 [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] Amendment No. 13 [X] FIRST INVESTORS LIFE LEVEL PREMIUM VARIABLE LIFE INSURANCE (SEPARATE ACCOUNT B) (Name of Registrant) FIRST INVESTORS LIFE INSURANCE COMPANY (Name of Depositor) 110 Wall Street, New York, NY 10005 (212) 858-8200 (Complete address and telephone number of depositor’s principal executive offices) Carol E. Springsteen President First Investors Life Insurance Company 110 Wall Street, New York, NY 10005 (Name and complete address of agent for service) Copies of all communications to: Kirkpatrick & Lockhart Preston Gates Ellis LLP 1treet, N.W. Washington, D.C. 20006-1600 Attn: Diane Ambler, Esq. Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective on (check the appropriate box): [_] Immediately upon filing pursuant to paragraph (b) [X] On May 1, 2010 pursuant to paragraph (b) [_] 60 days after filing pursuant to paragraph (a) (1) [_] On (date) pursuant to paragraph (a) (1) of Rule 485 If appropriate, check the following box: [_] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title and Amount of Securities Being Registered:An indefinite amount of units of interest in First Investors Life Level Premium Variable Life Insurance (Separate Account B) under variable life insurance policies. The Insured Series Policy A Level Premium Variable Life Insurance Policy Offered By First Investors Life Insurance Company Through First Investors Life Separate Account B 110 Wall Street, New York, New York 10005 / (800) 832-7783 This prospectus describes an individual Level Premium Variable Life Insurance Policy (the "Policy") formerly offered by First Investors Life Insurance Company ("First Investors Life," "we," "us" or "our") through First Investors Life Separate Account B (“Separate Account B”). We call the Policy our "Insured Series Policy" or "ISP." New policies are not currently being offered for sale. Please read this prospectus and keep it for future reference. It contains important information that you should know. The premiums under this Policy are invested in Subaccounts of Separate Account B that invest in corresponding Funds of the First Investors Life Series Funds (“Funds”). This prospectus is valid only when attached to the current prospectus for the First Investors Life Series Funds (“Life Series Funds”). The Securities and Exchange Commission ("SEC") has not approved or disapproved these securities or passed judgment on the adequacy of this prospectus. Any representation to the contrary is a criminal offense. First Investors Life does not guarantee the performance of the segregated investment options under the Separate Account B that correspond to the Funds. The Policy is not a deposit or obligation of, or guaranteed or endorsed by, any bank or depository institution, or federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other agency. The Policy involves investment risk, including possible loss of principal amount invested. This prospectus does not constitute an offering in any state or jurisdiction in which such offering may not lawfully be made. First Investors Life does not authorize any information or representations regarding the offering described in this prospectus other than as contained in this prospectus or any supplement thereto or in any supplemental sales material authorized by First Investors Life. The date of this prospectus is May 1, 2010. CONTENTS SUMMARY OF BENEFITS AND RISKS OF THE POLICY 3 Policy Benefits 3 Policy Risks 4 Risks of the Life Series Funds 5 FEE TABLES 6 DESCRIPTION OF THE POLICY 10 Who We Are and How to Contact Us 10 How the Policy Works 13 Policy Application Process 13 Premiums 13 Allocation of Net Premiums to Investment Options 14 The Death Benefit 16 Cash Value 19 Settlement Options 22 Optional Insurance Riders 23 Other Provisions 23 Charges and Expenses 28 FEDERAL TAX INFORMATION 32 OTHER INFORMATION 36 Voting Rights 36 Reports 36 Financial Statements 37 ILLUSTRATION 38 SUMMARY OF BENEFITS AND RISKS OF THE POLICY This summary outlines the important benefits and risks associated with the Policy. More detailed information about the Policy follows the summary. POLICY BENEFITS Under the Policy, you pay a fixed premium amount each year for 12 years. The premium amount is based upon the guaranteed minimum death benefit, the insured’s underwriting classification, premium payment frequency, and other factors. We guarantee that you will not pay premiums beyond 12 years and that your premium payment will not increase. If you change your premium payment schedule after your Policy has been issued, the premium amount will be adjusted to correspond with your new schedule. The net amount of each premium remaining after deduction of the costs of insurance and other Policy charges is invested in one or more Subaccounts which, in turn, invest in corresponding Funds of the Life Series Funds. Permanent Insurance Protection The Policy is designed to provide you with permanent insurance protection. You pay your premiums for 12 years. After that, the Policy remains in force for the life of the insured unless you choose to surrender your Policy, or you borrow against it to the extent that it lapses. Upon the death of the insured, the Policy’s death benefit will be paid to the named beneficiary. The amount of the death benefit may increase above the Policy’s guaranteed insurance amount (usually known as “face amount”) based upon the investment experience of the Subaccounts you select. However, the death benefit is guaranteed never to be less than the Policy’s guaranteed insurance amount (reduced by any outstanding Policy loans, accrued interest, partial surrenders and unpaid premiums). The death benefit may also be increased by purchasing an optional rider for an additional premium amount. Tax Benefits Under current tax law, ■ any growth in the Policy’s cash value is not subject to federal income tax until you withdraw it from the Policy; ■ the death benefit paid to the named beneficiary is generally free of federal income tax; ■ reallocations among Subaccounts are not taxable events for purposes of federal income tax; and ■
